Name: Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC
 Type: Directive
 Subject Matter: agricultural activity;  European Union law;  marketing;  agricultural policy;  health;  trade
 Date Published: 1996-05-23

 Avis juridique important|31996L0025Council Directive 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EEC Official Journal L 125 , 23/05/1996 P. 0035 - 0058COUNCIL DIRECTIVE 96/25/EC of 29 April 1996 on the circulation of feed materials, amending Directives 70/524/EEC, 74/63/EEC, 82/471/EEC and 93/74/EEC and repealing Directive 77/101/EECTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),(1) Whereas, in the framework of the production, processing and consumption of agricultural products feed materials play an important role in agriculture;(2) Whereas, in the light of growing interest in quality, efficiency and the environment, the role of feed materials in agriculture will gain in importance;(3) Whereas, in these circumstances, the rules governing the circulation of feed materials are particularly useful in ensuring sufficient transparency throughout the feed chain while improving the quality of agricultural production, notably livestock production;(4) Whereas Council Directive 77/101/EEC of 23 November 1976 on the marketing of straight feedingstuffs (4), lays down rules for the marketing of straight feedingstuffs; whereas Member States still have different traditions as regards regulating the marketing of raw materials; whereas for that reason Directive 77/101/EEC permits Member States to provide for derogations in certain cases;(5) Whereas the result of these derogations is that in some Member States Directive 77/101/EEC governs the marketing of both straight feedingstuffs and raw feed materials and in other Member States only the marketing of straight feedingstuffs, which allows straight feedingstuffs to be sold as raw feed materials not subject to rules;(6) Whereas, with a view to the smooth functioning of the internal market, the discrepancies which can still be noted among the Member States should be removed; whereas, in view of the extent of the sector under consideration, Directive 77/101/EEC should be replaced by new rules;(7) Whereas straight feedingstuffs and raw feed materials are so similar and close, that to ensure a consistent integration of the scope of this Directive they should be placed in one category, namely 'feed materials`;(8) Whereas the new definition 'feed materials` includes the intended purpose of these products, namely the use in oral animal feeding, as provided for in the existing definitions for 'feedingstuffs` and 'compound feedingstuffs`; whereas it is thus guaranteed that the term 'feedingstuffs` can now be used as a generic term for all feed materials and compound feedingstuffs;(9) Whereas this comprehensive definition for 'feedingstuffs` is particularly important for Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (5) and Council Directive 74/63/EEC of 17 December 1973 on undesirable substances and products in animal nutrition (6); whereas in certain cases both terms 'feedingstuffs` and 'feed materials` will be used in order to specify the provisions, since in Directive 74/63/EEC certain provisions only apply to feed materials, whereas other provisions apply to all feedingstuffs including feed materials;(10) Whereas, in order to achieve the desired transparency throughout the entire feed chain, this Directive covers the 'circulation` of feed materials;(11) Whereas satisfactory results in livestock production depend to a large extent on the right use of suitable, good quality feed materials; whereas feed materials must therefore always be sound, genuine and of merchantable quality; whereas they must neither represent a danger to animal or human health nor be marketed in a manner liable to mislead;(12) Whereas, since many products can have either a feed or a non-feed purpose, the feed purpose must be indicated by compulsory ad hoc labelling when the products in question are put into circulation for that purpose;(13) Whereas the circulation of feed materials in many cases occurs in bulk consignments, whether or not split up into several units; whereas such materials are generally accompanied by documents such as invoices and waybills; whereas these papers may serve as 'accompanying documents` within the meaning of Article 5 of this Directive; whereas this is permitted only if identification of (the units of) the consignment and the existence of a common reference and an accompanying document is properly guaranteed at all stages of circulation, for example by the use of reference numbers or signs;(14) Whereas, since feed materials can differ in health and nutritional quality, a clear distinction should be made between the different feed materials by subjecting them, when they are put into circulation, to a labelling requirement indicating their specific names;(15) Whereas the buyers or users of feed materials should throughout the feed chain be given accurate and valid additional information, such as the quantities of analytical constituents having a direct effect on the quality of the feed material; whereas failure by the seller to declare the quantities of analytical constituents should be avoided in order to protect small buyers claiming this information in vain and to avoid the unnecessary costs of a multiplication of analyses immediately before the end of the feed chain; whereas certain Member States experience difficulties in conducting inspections at farm level; whereas under these circumstances it is necessary to adopt provisions requiring the quantities of analytical constituents to be declared at the beginning of the feed chain;(16) Whereas labelling particulars concerning the analytic composition of feed materials are not required if, before the transaction, the purchaser deems that he has no need of such information; whereas this labelling exemption may apply in particular to products stored until such time as they are the subject of a new transaction;(17) Whereas the circulation of feed materials between farmers in the great majority of cases consists of products of vegetable or animal origin, in their natural state, fresh or preserved, whether or not subjected to simple physical treatment such as chopping or grinding and not treated with additives, except for preservatives; whereas for general reasons of knowledge of the characteristics of such products and for practical reasons no declaration referred to in this Directive should be required on an accompanying document such as an invoice; whereas this should nevertheless be required where the products in question are treated with additives as such treatment may change the chemical composition and nutritional value of the products;(18) Whereas feed materials of animal or vegetable origin are sold in small quantities by many retailers, frequently for feeding pet animals; whereas for general reasons of knowledge of the characteristics of such products and for practical reasons no constituent declaration should be required for these products;(19) Whereas, in certain third countries, there are not always the necessary means of carrying out analyses which make it possible to supply the information required by this Directive on the analytic composition of feed materials; whereas Member States should therefore be allowed, on certain conditions, to permit such materials to be put into circulation in the Community accompanied by provisional composition data;(20) Whereas, where reliable definitive data on analytical constituents are not available, in particular of feed materials from third countries put into circulation in the Community for the first time, in order to avoid unnecessary clogging of ports and road/rail links there should be the possibility of giving final confirmation of provisionally declared data within 10 working days;(21) Whereas several basic Community regulations provide for lists of ingredients and straight feedingstuffs;(22) Whereas, for practical reasons and to ensure the necessary legal consistency and efficiency, a list of the main feed materials similar to lists already established in comparable areas should be drawn up;(23) Whereas such a list cannot be exhaustive owing to the great diversity of products and by-products which may be traded and used, the constant development of food technology and the need not to restrict choice for manufacturers and farmers; whereas it is possible to allow the circulation of feed materials other than those included in the abovementioned list provided that they are designated by specific names preventing any confusion with materials qualifying for a name laid down at Community level;(24) Whereas feed materials containing levels of undesirable substances and products higher than those indicated for straight feedingstuffs in Annex I to Directive 74/63/EEC should be supplied only to compound feed manufacturers approved in accordance with the provisions of Council Directive 95/69/EC of 22 December 1995 laying down the conditions and arrangements for approving and registering certain establishments and intermediaries operating in the animal feed sector (7); whereas this should be stated on compulsory specific labelling indicating the intended use of the product; whereas these undesirable substances and products should be included on the list of Part B of Annex II to Directive 74/63/EEC, with certain exceptions relating to aflatoxin, cadmium and arsenic and feed materials containing these substances, which are already listed in Annex II, Part A to Directive 74/63/EEC;(25) Whereas amendment of the list of the chief feed materials constitutes a scientific measure;(26) Whereas the list in Part B of the Annex to this Directive should be used for the circulation of feed materials, irrespective of intended use, and for the labelling of feed materials used in compound feeds;(27) Whereas Commission Directive 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than pets (8) draws up for labelling purposes a list of ingredients of compound feedingstuffs; whereas the said Directive should be repealed as from the application of Parts A and B of this Directive;(28) Whereas, in order to improve the unambiguity and comparability at international level of systems for identifying and exchanging data on feed materials, the Commission should be instructed to adopt implementing arrangements, when appropriate, for the introduction of a practical international coding system for feed materials, based on glossaries of the various aspects of feedingstuffs, such as origin, role, process, maturity/quality;(29) Whereas, in order to facilitate the adoption of implementing measures, the procedure introducing cooperation between the Member States and the Commission within the Standing Committee on Feedingstuffs should be followed;(30) Whereas it is important to ensure that, in accordance with this Directive, the accuracy of the declarations made can be officially verified in a uniform way throughout the Community, at all stages of circulation of the feed materials;(31) Whereas the introduction of this Directive entails deletion of the terms 'straight feedingstuffs`, 'raw materials (ingredients)`, 'raw materials` and 'ingredients`; whereas these terms should be replaced in current Community legislation, in particular in Council Directives 70/524/EEC, 74/63/EEC, 82/471/EEC (9) and 93/74/EEC (10) by the terms 'feed materials`, and where appropriate the definition 'feed materials` should be replaced by the definition given in this Directive; whereas this also has an impact on the definition of compound feedingstuffs; whereas Commission Directives 80/511/EEC (11), 82/475/EEC (12) and 91/357/EEC (13) and Commission Decision 91/516/EEC (14) should be amended for the same reason, by means of a Commission act;(32) Whereas it is necessary to ensure that the provisions of the Annexes are continually adjusted to take account of the latest developments in scientific or technical knowledge; whereas such amendments will have to be made swiftly using the procedure laid down by this Directive in order to establish close cooperation between Member States and the Commission within the Standing Committee on Feedingstuffs;(33) Whereas, on grounds of the effective protection of animal and human health and to ensure the smooth functioning of the internal market, action should be taken at Community level,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive shall apply to the circulation of feed materials within the Community.2. This Directive shall apply without prejudice to other Community provisions in the field of animal nutrition.Article 2For the purposes of this Directive the following definitions shall apply:(a) 'feed materials`: various products of vegetable or animal origin, in their natural state, fresh or preserved, and products derived from the industrial processing thereof, and organic or inorganic substances, whether or not containing additives, which are intended for use in oral animal feeding either directly as such, or after processing, in the preparation of compound feedingstuffs or as carriers of premixtures;(b) 'putting into circulation` ('circulation`): the holding of feed materials for the purposes of sale, including offering for sale, or any other form of transfer, whether free or not, to third parties, and the sale and other forms of transfer themselves.Article 3Member States shall prescribe that feed materials may circulate in the Community only of they are sound, genuineAA-1 and of merchantable quality. They shall prescribe that such feed materials may represent no danger to animal or human health and may not be put into circulation in a manner liable to mislead.Article 4Member States shall prescribe that the general provisions laid down in Part A of the Annex shall apply to the putting into circulation of feed materials.Article 51. Member States shall prescribe that feed materials may not be put into circulation unless the particulars listed below, which must be properly visible, legible and indelible and for which the producer, packer, importer, seller or distributor, established within the Community, shall be held responsible, are shown on an accompanying document or where appropriate on the packaging, on the container or on a label attached thereto:(a) the words 'feed material`;(b) the name of the feed material and where appropriate the other particulars referred to in Article 7;(c) for feed materials listed in Part B of the Annex, the particulars provided for in the fourth column of Part B of the Annex;(d) for feed materials which are not listed in Part B of the Annex, the particulars provided for in the second column of the table in Part C of the Annex;(e) where appropriate, the particulars provided for in Part A of the Annex;(f) the net quantity expressed in units of mass in the case of solid products, and in units of mass or volume in the case of liquid products;(g) the name or business name and the address or registered place of business of the person responsible for the particulars referred to in this paragraph.2. Other information may be given on packaging, containers, labels and accompanying documents provided that such information relates to objective or quantifiable parameters which can be substantiated and that it cannot mislead the purchaser. This information must be separate from the information referred to in paragraph 1.3. For quantities of feed materials less than or equal to 10 kg, intended for the final user, the particulars provided for in paragraphs 1 and 2 may be given to the purchaser by means of an appropriate notice at the point of sale.4. If a batch is divided during circulation, the particulars referred to in paragraph 1, together with a reference to the initial batch, must be repeated on the packaging, container or accompanying document of each division of the batch.5. Where the composition of a feed material in circulation is changed, the particulars referred to in paragraph 1 must be changed accordingly under the responsibility of the person providing the new particulars.Article 61. By way of derogation from Article 5, the particulars referred to in Article 5 (1) (c) and (d) and points 2 and 3 of heading V of Part A of the Annex shall not be required where:(a) before each transaction the purchaser has stated in writing that he does not require this information;(b) without prejudice to Directive 90/667/EEC (15), feed materials of animal or vegetable origin, fresh or preserved, whether or not subject to a simple physical treatment, in quantities less than or equal to 10 kg, intended for pet animals and supplied directly to the final user by a seller established in the same Member State, are put into circulation.2. Where, in the case of feed materials from a third country put into circulation in the Community for the first time, it has not been possible to provide the guarantees regarding composition required in Article 5 (1) (c) and (d) and points 2 and 3 of heading V of Part A of the Annex owing to the absence of means of assuring the analytic measurements necessary in the country concerned, Member States may allow provisional composition data to be supplied by the person responsible referred to in Article 5 (1) (g) provided that:(a) the competent authorities responsible for checks are informed in advance of the arrival of the feed material;(b) the definitive particulars of composition are provided to the purchaser and the competent authorities within 10 working days of the date of its arrival in the Community;(c) the particulars of composition on the documents are accompanied by the following indications in bold type:'provisional data to be confirmed by . . . (name and address of the laboratory instructed to carry out the analyses) regarding . . . (reference number of the sample to be analysed) before . . . (date)`;(d) Member States inform the Commission of the circumstances in which they applied the derogation referred to in this paragraph.3. By way of derogation from Article 5:(a) the particulars referred to in Article 5 (1) shall not be required, without prejudice to Directive 90/667/EEC, in the case of products of vegetable or animal origin in their natural state, fresh or preserved, whether or not subjected to a simple physical treatment and not treated with additives, except for preservatives, which are provided by a farmer-producer to a breeder-user, both of whom are established in the same Member State;(b) the particulars referred to in Article 5 (1) (c), (d), (e) and (f) and Part A of the Annex shall not be required where by-products of vegetable or animal origin derived from agro-industrial processing, with a moisture content greater than 50 %, are put into circulation.4. By way of derogation from Article 5 (1) (a):- in German the designation 'Futtermittel-Ausgangserzeugnis` may be replaced by 'Einzelfuttermittel`,- in Italian the designation 'materie prime per alimenti degli animali` may be replaced by 'mangime semplice`,- in Greek the designation 'Ã °Ã ±Ã ¾Ã ´Ã § Ã ½Ã «Ã § Ã ¦Ã ¹Ã ¯Ã ´Ã ±Ã ¯Ã ¶Ã ¾Ã ­` may be replaced by 'Ã ¡Ã °Ã «Ã  Ã ¦Ã ¹Ã ¯Ã ´Ã ±Ã ¯Ã ¶Ã `.Article 71. Member States shall lay down that the feed materials listed in Part B of the Annex may circulate only under the names specified therein and on conditions that they correspond to the descriptions given therein.2. Member States shall allow the circulation of feed materials other than those on the list referred to in paragraph 1, provided that such materials circulate under names and/or with terms other than those listed in the Annex which cannot mislead the purchaser as to the real identity of the product offered to him.Article 8Member States shall prescribe that:(a) feed materials containing a level of undesirable substances or products in excess of that permitted for feed materials under Directive 74/63/EEC may be put into circulation only if they are intended for approved establishments manufacturing compound feed entered on a national list in accordance with Directive 95/69/EC;(b) by way of derogation from Article 5 (1) (a), feed materials within the meaning of point (a) of this Article must be labelled 'feed material intended for approved establishments manufacturing compound feed`. Article 6 (4) shall apply.Article 9For the purpose of circulation within the Community, the indications printed on the accompanying document, on the packaging, on the container or on a label attached thereto shall be written in at least one or several languages which the country of destination shall determine from among the national or official languages of the Community.Article 10Member States shall ensure that feed materials are not subject, for reasons connected with the provisions of this Directive, to restrictions of circulation other than those laid down in this Directive.Article 11In accordance with the procedure laid down in Article 14:(a) a numerical coding system for the listed feed materials based on glossaries concerning the origin, part of the product/by-product used, processing and maturity/quality of the feed materials enabling feed to be identified at international level - in particular by name and description - may be adopted;(b) the Annex may be amended in the light of advances in scientific and technical knowledge.Article 12Member States shall make all necessary arrangements for compliance with the requirements of this Directive to be officially monitored, at least by sampling during circulation.Article 131. The Commission shall be assisted by the Standing Committee on Feedingstuffs, set up by Council Decision 70/372/EEC (16), hereinafter referred to as 'the Committee`.2. Where the procedure laid down in this Article is to be followed, the Chairman shall, without delay, refer the matter to the Committee, either on his own initiative or at the request of the representative of a Member State.3. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter in question. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.4. (a) The Commission shall adopt the intended measures when they are in accordance with the Committee's opinion.(b) When the intended measures are not in accordance with the opinion of the Committee, or in the absence of any opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral of the proposal to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission, save where the Council has decided against the said measures by a simple majority.Article 141. Directive 70/524/EEC is hereby amended as follows:(a) in all cases the term 'straight feedingstuffs` shall be replaced by the term 'feed materials`;(b) Article 2 (f) shall be replaced by the following:'(f) "feed materials": various products of vegetable or animal origin, in their natural state, fresh or preserved, and products derived from the industrial processing thereof, and organic or inorganic substances, whether or not containing additives, which are intended for use in oral animal feeding either directly as such or after processing, in the preparation of compound feedingstuffs or as carriers of premixtures;`;(c) Article 2 (g) shall be replaced by the following:'(g) "compound feedingstuffs": mixtures of feed materials, whether or not containing additives, which are intended for oral animal feeding as complete or complementary feedingstuffs;`.2. Directive 74/63/EEC is hereby amended as follows:(a) in all cases the terms 'straight feedingstuff(s)` shall be replaced by the term 'feed material(s)`;(b) Article 2 (b) shall be replaced by the following:'(b) "feed materials": various products of vegetable or animal origin, in their natural state, fresh or preserved, and products derived from the industrial processing thereof, and organic or inorganic substances, whether or not containing additives, which are intended for use in oral animal feeding, either directly as such or after processing, in the preparation of compound feedingstuffs or as carriers of premixtures;`;(c) Article 2 (h) shall be replaced by the following:'(h) "compound feedingstuffs": mixtures of feed materials, whether or not containing additives, which are intended for oral animal feeding as complete or complementary feedingstuffs;`;(d) Article 2 (i) shall be deleted;(e) in all cases the term 'raw material(s)` shall be replaced by 'feed material(s)`.3. Article 1 (2) of Directive 82/471/EEC is hereby amended as follows:(a) the words 'of straight feedingstuffs and` in point (d) shall be deleted;(b) the following point shall be added:'(g) the circulation of feed materials.`.4. Directive 93/74/EEC is hereby amended as follows:(a) the term 'ingredients` in Article 5 (8) shall in each case be replaced by the term 'feed materials`;(b) Article 2 (b) shall be replaced by the following:'(b) "compound feedingstuffs": mixtures of feed materials, whether or not containing additives, which are intended for oral animal feeding as complete or complementary feedingstuffs;`.Article 15Directive 77/101/EEC shall be repealed as from 1 July 1998.Article 16On the basis of information supplied by the Member States, the Commission shall submit a report to the Council before 1 July 2001 on the experience acquired in applying Article 6 (1) (a), (2) and (3) (a) accompanied, when necessary, by appropriate proposals.Article 17Member States shall bring into force not later than 30 June 1998 the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 18The provisions adopted shall apply as from 1 July 1998. Member States shall, however, lay down that feed materials put into circulation before 1 July 1998 which do not comply with this Directive may remain in circulation until 30 June 1999.Article 19This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 20This Directive is addressed to the Member States.Done at Luxembourg, 29 April 1996.For the CouncilThe PresidentW. LUCHETTI(1) OJ No C 236, 24. 8. 1994, p. 7.(2) OJ No C 305, 31. 10. 1994, p. 147.(3) OJ No C 102, 24. 4. 1995, p. 10.(4) OJ No L 32, 3. 2. 1977, p. 1. Directive as last amended by Directive 90/654/EEC (OJ No L 353, 17. 12. 1990, p. 48).(5) OJ No L 270, 14. 12. 1970, p. 1. Directive as last amended by Commission Directive 95/55/EC (OJ No L 263, 4. 11. 1995, p. 18).(6) OJ No L 38, 11. 2. 1974, p. 31. Directive as last amended by Directive 93/74/EEC (OJ No L 237, 22. 9. 1993, p. 23).(7) OJ No L 332, 30. 12. 1995, p. 15.(8) OJ No L 319, 4. 11. 1992, p. 19.(9) OJ No L 213, 21. 7. 1982, p. 8.(10) OJ No L 237, 22. 9. 1993, p. 23.(11) OJ No L 126, 21. 5. 1980, p. 14.(12) OJ No L 213, 21. 7. 1982, p. 27.(13) OJ No L 193, 17. 7. 1982, p. 34.(14) OJ No L 281, 9. 10. 1991, p. 23.(15) OJ No L 363, 27. 12. 1990, p. 51.(16) OJ No L 170, 3. 8. 1970, p. 1.ANNEX PART A General I. EXPLANATORY NOTES 1. Feed materials are listed and named in Part B according to the following criteria:- the origin of the product/by-product, for example vegetable, animal, mineral,- the part of the product/by-product used, for example whole, seeds, tubers, bones,- the processing to which the product/by-product has been subjected, for example decortication, extraction, heating and/or the resulting product/by-product, for example flakes, bran, pulp, fat,- the maturity of the product/by-product and/or the quality of the product/by-product, for example 'low in glucosinolate`, 'rich in fat`, 'low in sugar`.2. The list set out in Part B is divided into 12 chapters.1. Cereal grains, their products and by-products2. Oil seeds, oil fruits, their products and by-products3. Legume seeds, their products and by-products4. Tubers, roots, their products and by-products5. Other seeds and fruits, their products and by-products6. Forages and roughage7. Other plants, their products and by-products8. Milk products9. Land animal products10. Fish, other marine animals, their products and by-products11. Minerals12. MiscellaneousII. PROVISIONS REGARDING BOTANICAL PURITY 1. The botanical purity of the products and by-products listed in Part B and Part C shall not be less than 95 %, unless a different level has been laid down in Part B or Part C.2. The following are considered as botanical impurities:(a) natural but innocuous impurities (e.g. straw and straw waste, seeds of other cultivated species or weeds);(b) harmless residues of other oil seeds or oleaginous fruit derived from a previous manufacturing process, the level of which does not exceed 0,5 %.3. The levels indicated refer to the weight of the product and by-product as such.III. PROVISIONS REGARDING NAMING Where the name of a feed material includes a word or words in brackets, the bracketed word(s) may be included or omitted as an option, for example soy (bean) oil may be declared as soy bean oil or soy oilIV. PROVISIONS REGARDING THE GLOSSARY The glossary given below refers to main processes used for the preparation of feed materials mentioned in Part B and Part C of this Annex. When the names of these feed materials include a common name or term from this glossary, the process to be used must be in accordance with the given definition.>TABLE>V. PROVISIONS REGARDING LEVELS INDICATED OR TO BE DECLARED AS SPECIFIED IN PART B AND C 1. The levels indicated or to be declared relate to the weight of the feed material, unless otherwise stated.2. Subject to article 3 and article 6 (3) (b) of the Directive and provided that no other level is laid down in Part B of this Annex, the feed material's moisture content must be stated if it exceeds 14,5 % of the weight of the feed material. In the case of feed materials with a moisture content not exceeding the limits indicated above, that content must be declared at the purchaser's request.3. Subject to Article 3 of the Directive and provided that no other level is laid down in Part B of this Annex the level of ash insoluble in hydrochloric acid of feed materials must be stated if it exceeds 2,2 % in the dry matter.VI. PROVISIONS REGARDING DENATURING AND BINDING AGENTS Where the products referred to in column 2 of Part B or column 1 of Part C of this Annex are used to denature or bind feed materials, the following information must be given:- denaturing agents: nature and quantity of the products used,- binding agents: nature of the products used.In the case of binding agents, the quantity of the products used may not exceed 3 % of the total weight.VII. PROVISIONS REGARDING MINIMUM TOLERATED LEVELS INDICATED OR TO BE DECLARED AS SPECIFIED IN PART B AND C Where, on official inspection pursuant to Article 12 of the Directive, the composition of a feed material is found to depart from the declared composition in a manner such as to reduce its value, the following minimum tolerances are permitted:(a) for crude protein:- 2 units for declared contents of 20 % or more,- 10 % of the declared content for declared contents of less than 20 % but not less than 10 %,- 1 unit for declared contents of less than 10 %;(b) for total sugars, reducing sugars, sucrose, lactose and glucose (dextrose):- 2 units for declared contents of 20 % or more,- 10 % of the declared content for declared contents of less than 20 % but not less than 5 %,- 0,5 unit for declared contents of less than 5 %;(c) for starch and inulin:- 3 units for declared contents of 30 % or more,- 10 % of the declared content for declared contents of less than 30 % but not less than 10 %,- 1 unit for declared contents of less than 10 %;(d) for crude oils and fats:- 1,8 units for declared contents of 15 % or more,- 12 % of the declared content for declared contents of less than 15 % but not less than 5 %,- 0,6 unit for declared contents of less than 5 %;(e) for crude fibre:- 2,1 units for declared contents of 14 % or more,- 15 % of the declared content for declared contents of less than 14 % but not less than 6 %,- 0,9 unit for declared contents of less than 6 %;(f) for moisture and crude ash:- 1 unit for declared contents of 10 % or more,- 10 % of the declared content for declared contents of less than 10 % but not less than 5 %,- 0,5 unit for declared contents of less than 5 %;(g) for total phosphorus, sodium, calcium carbonate, calcium, magnesium, acid index and matter insoluble in light petroleum:- 1,5 units for declared contents (values) of 15 % (15) or more, as appropriate,- 10 % of the declared content (value) for declared contents (values) of less than 15 % (15), but not less than 2 % (2), as appropriate,- 0,2 unit for declared contents (values of less than 2 % (2) as appropriate;(h) for ash insoluble in hydrochloric acid and chlorides expressed as NaCI:- 10 % of the declared content for declared contents of 3 % or more,- 0,3 unit for declared contents of less than 3 %;(i) for carotene, vitamin A and xanthophyll:- 30 % of the declared content;(j) for methionine, lysine and volatile nitrogenous bases:- 20 % of the declared content.PART B Non-exclusive list of the main feed materials >TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>>TABLE>PART C Provisions regarding the declaration of certain constituents of non-listed feed materials For feed materials put into circulation which are not listed in Part B of this Annex a compulsory declaration of the constituents indicated in column 2 of the table below shall be made in accordance with Article 5 (1) (d) of the Directive.>TABLE>